DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-10, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitaka et al. (US 2017/0146265).
In regard to claim 1, Fujitaka teaches a refrigeration cycle apparatus (100) comprising:
a refrigerant (¶ 0062, 0250-0251); and
a refrigeration cycle circuit (100; ¶ 0062, 0251) including a heat exchanger (63, 64) and a compressor [61/161] (see fig. 1, 23; ¶ 0062, 0251), the refrigeration cycle circuit circulating the refrigerant (See at least ¶ 0062, 0251), 
the refrigerant being a single hydrofluoroolefin (HFO)-based refrigerant or a mixed refrigerant in which an HFO-based refrigerant is mixed at a mixing ratio of 10% by weight or more (See at least ¶ fig. 2-7, fig. 24-29; at least ¶ 0065-0085; 0256). In this case, the HFO-based refrigerant is the HFO-based refrigerant include R1123, which is consistent to applicant invention, see page 3, ¶ 2 of applicant’s invention. 
the compressor including a motor (3/203) including a resin component (see ¶ 0062, 0088, 0120, 0251; fig. 8, 30, 44); and 
the resin component including a polyimide having a terminal blocked with a terminal group (see ¶ 0120, 0316). In this case, the terminal group include carboxylic acid anhydride.
In regard to claim 3, Fujitaka teaches the refrigeration cycle apparatus according to claim 1, further comprising: a refrigerating machine oil stored in the compressor (See at least ¶ 0010, 0080, 0094-0096); and an acid scavenger (e.g., terpene) added to the refrigerating machine oil, a ratio of the acid scavenger to the refrigerant being 1.6% by weight or less (See Fujitaka ¶ 0117, 0119, 0227).
In regard to claim 4, Fujitaka teaches the refrigeration cycle apparatus according to claim 1, wherein the motor includes an electric wire covered with an insulating covering and includes an insulating sheet (See at least ¶ 0120, 206, 230), and the resin component includes the insulating covering or the insulating sheet (See ¶ 0120, 0206).
In regard to claim 5, Fujitaka teaches the refrigeration cycle apparatus according to claim 1, wherein the resin component includes at least one of an insulating sleeve (See at least ¶ 0120, 0316-- Fujitaka teaches a conductor coated with varnish [thermosetting insulating material] and baked with an insulating film wherein the thermosetting insulating material include a polyimide resin) and a binding cord in the motor.
In regard to claim 7, Fujitaka teaches a compressor (61/161) configured to compress a refrigerant (see fig. 1, 23; ¶ 0062, 0251), the compressor comprising:

the refrigerant being a single HFO-based refrigerant or a mixed refrigerant in which an HFO-based refrigerant is mixed at a mixing ratio of 10% by weight or more (See at least ¶ fig. 2-7, fig. 24-29; at least ¶ 0065-0085; 0256). In this case, the HFO-based refrigerant is the HFO-based refrigerant include R1123, which is consistent to applicant invention, see page 3, ¶ 2 of applicant’s invention, and
the resin component including a polyimide having a terminal blocked with a terminal group (see ¶ 0120, 0316). In this case, the terminal group include carboxylic acid anhydride.

In regard to claim 8, Fujitaka teaches the refrigeration cycle apparatus according to claim 2, further comprising: a refrigerating machine oil stored in the compressor (See at least ¶ 0010, 0080, 0094-0096); and an acid scavenger (e.g., terpene) added to the refrigerating machine oil, a ratio of the acid scavenger to the refrigerant being 1.6% by weight or less (See Fujitaka ¶ 0117, 0119, 0227).
In regard to claim 9, Fujitaka teaches the refrigeration cycle apparatus according to claim 2, wherein the motor includes an electric wire covered with an insulating covering and includes an insulating sheet (See at least ¶ 0120, 206, 230), and the resin component includes the insulating covering or the insulating sheet (See ¶ 0120, 0206).
In regard to claim 10, Fujitaka teaches the refrigeration cycle apparatus according to claim 2, wherein the resin component includes at least one of an insulating sleeve (See at least ¶ 0120, 0316-- Fujitaka teaches a conductor coated with varnish [thermosetting insulating material] and baked with an insulating film wherein the thermosetting insulating material include a polyimide resin) and a binding cord in the motor.
In regard to claim 12, Fujitaka teaches the refrigeration cycle apparatus according to claim 3, wherein the motor includes an electric wire covered with an insulating covering and includes an insulating sheet (See at least ¶ 0120, 206, 230), and the resin component includes the insulating covering or the insulating sheet (See ¶ 0120, 0206).
In regard to claim 13, Fujitaka teaches the refrigeration cycle apparatus according to claim 3, wherein the resin component includes at least one of an insulating sleeve (See at least ¶ 0120, 0316-- Fujitaka teaches a conductor coated with varnish [thermosetting insulating material] and baked with an insulating film wherein the thermosetting insulating material include a polyimide resin) and a binding cord in the motor.
In regard to claim 15, Fujitaka teaches the refrigeration cycle apparatus according to claim 4, wherein the resin component includes at least one of an insulating sleeve (See at least ¶ 0120, 0316-- Fujitaka teaches a conductor coated with varnish [thermosetting insulating material] and baked with an insulating film wherein the thermosetting insulating material include a polyimide resin) and a binding cord in the motor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fujitaka et al. (US 2017/0146265).
In regard to claim 2, Fujitaka teaches the refrigeration cycle apparatus according to claim 1, but does not teach a ratio of the resin component to the refrigerant is 0.2% by weight or more. However, the claimed ratio b/n the resin component and the refrigerant is merely a result-effective variable, since the general conditions of the claim have been recognized by the prior (that is: the composition of the resin component and the refrigerant) — and the workable ratio of the claimed invention can be obtained by routine experimentation. Therefore, discovering an optimum workable ratio is considered neither patentable nor inventive. See MPEP § 2144.05(11)(B). In this case, the claimed ratio simply dictates the protection/minimization of acid generation, and could routinely be adjusted as desired. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed .

Claims 6, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fujitaka et al. (US 2017/0146265) in view of Nishiwaki Fumitoshi (JP2002147354).
In regard to claims 6, 11, 14, 16 and 17, Fujitaka teaches the refrigeration cycle apparatus according to claim 1 or 2 or 3 or 4 or 5, wherein Fujitaka teaches the resin component including a polyimide having a terminal blocked with a terminal group (see ¶ 0120, 0316), but does not explicitly teach a sliding portion including a polyimide having a terminal blocked with a terminal group.
However, even though the apparatus of Fujitaka does not explicitly disclose a sliding portion, it would be obvious and conventionally known for the compression system to have a sliding portion, as taught by Fumitoshi, wherein Fumitoshi teaches a refrigerant compressor used in an air conditioner, wherein polyimide resin is applied to sliding parts of the compression element and the electrical driving element of the compressor (See Fumitoshi ¶ 0043-0049 and fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the refrigeration cycle apparatus of Fujitaka by applying a polyimide resin into the sliding portion of the compressor, based on the teaching of Fumitoshi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a polyimide resin into the sliding portion of the . 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant's arguments (pages 6-7 of Remarks) that Fujitaka discloses baking a polyamic acid at 300°C to produce a polyimide resin coating (see paragraphs [0120] and [0316] of Fujitaka). However, Fujitaka is silent regarding blocking a terminal of the polyimide with a terminal group. Applicant submits that the polyimide generation reaction described in Fujitaka can be represented with the formula illustrated on the following page. As shown in the formula, the polyimide generated in Fujitaka has a terminal on the right side that is terminated with an NH2 group and a “free” terminal on the left side that is terminated with an H group.
In response, examiner strongly disagree. According to applicant’s invention (See publication ¶ 0082), the polyimide is terminal blocked with a “terminal group” and further define what kinds of materials are called “terminal group”. According to the broadest reasonable interpretation of the claim, the function “terminal blocked” is made with the terminal group, and as long as the polyimide comprise a terminal group, then blocking is there by simply having one of those materials. Therefore, the prior art does not have to explicitly state “terminal blocked” as long as it comprises a terminal group, since the terminal blocking is made by the terminal group. In this case, Fujitaka teaches a terminal group include carboxylic acid anhydride. If applicant argues “terminal blocking” have other meaning other than the polyimide having a terminal group material, then the specification or the claim language have to specifically point out what constitute the term “terminal blocked”. Therefore, the argument is not persuasive. 

In response, examiner respectfully disagree. As shown in paragraph 0082 of applicant’s publication, it does not require for the terminal group to comprise NH2 as applicant suggested or argued above. According to applicant’s disclosure, the terminal blocking agent for block of a terminal amino group could include any one of the agents/material mentioned. Therefore, the argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763